HEDRICK, Judge.
Defendant contends the court erred in denying his motion for judgment as of nonsuit. When the evidence is considered in the light most favorable to the State, it is clearly sufficient to require submission of this case to the jury.
Defendant assigns as error the admission into evidence of the defendant’s in-custody statement made to the arresting officer the day after the alleged crime. Before admitting the defendant’s in-custody statement into evidence, the able trial judge conducted an extensive voir dire in the absence of the jury as to whether the statement was understandingly and voluntarily made. At the conclusion of the voir dire examination, the court made extensive findings of fact and concluded that the statement was “freely, understandingly and voluntarily made.” There is plenary competent evidence in the record to support the facts found which, in turn, support the conclusions made. This assignment of error is overruled.
Defendant further contends that the court erred in allowing Deputy Hilliard to testify over defendant’s general objection that he found a butcher knife and four shotgun shells in defendant’s coat pocket when he searched the defendant immediately before he püt the defendant in the patrol car. If the search of defendant’s person was incidental to a lawful arrest, the challenged testimony was admissible. State v. Woody, 277 N.C. 646, 178 S.E. 2d 407 (1971) ; State v. Tippett, 270 N.C. 588, 155 S.E. 2d 269 (1967). If Deputy Hilliard had reasonable grounds to believe the defendant committed a felony and that the defendant would evade arrest if not immediately taken into custody, he would have had the authority to arrest the defendant without a warrant. G.S. 15-41 (2). Obviously the officer had reasonable grounds to believe that a felonious homicide had been committed in the defendant’s house. Whether the evidence in this record is .sufficient to show that he had reasonable grounds to believe that the defendant killed Fowler and would escape if not taken into immediate custody so as to justify a warrantless arrest is. questionable. Upon this record we cannot say that the search of the defendant’s person at the particular time described was legally justified as contended by the State. Assuming, therefore, that the court erred in allowing the officer to testify that he found a butcher knife and four shotgun shells in the-defendant’s coat pocket, we are of the opinion that the circumstances of this case call for an application of the rule that some federal *37constitutional errors in the setting of a particular case are so unimportant and insignificant that they may be deemed harmless, not requiring the automatic reversal of the conviction. Chapman v. California, 386 U.S. 18 (1967) ; State v. Brinson, 277 N.C. 286, 177 S.E. 2d 398 (1970). The test is that “before a federal constitutional error can be held harmless, the Court must be able to declare a belief that it was harmless beyond a reasonable doubt.” Chapman v. California, supra at 24. Here, the testimony complained of could have added nothing to the State’s case. The defendant’s admission that he shot Fowler precludes any possibility that the error complained of might have contributed to the jury’s verdict. We hold, therefore, that the error assigned was harmless beyond a reasonable doubt.
Assignments of error 7, 8, and 9, based on exceptions duly noted in the record, relate to supplementary instructions given to the jury by the judge ex mero motu after the jury had deliberated for a “number of hours.” When the charge is considered contextually as a whole, we conclude each of these assignments of error to be without merit. However, the exception challenging that portion of the supplementary instructions stating that the burden of proving the defenses of insanity and self-defense “in mitigation of murder in the second degree so as to make it voluntary manslaughter is on the defendant” merits further discussion. Clearly the challenged instruction is erroneous, for insanity and self-defense, if proven to the satisfaction of the jury, would entitle the defendant to an acquittal. State v. Swink, 229 N.C. 123, 47 S.E. 2d 852 (1948) ; State v. Weaver, 1 N.C. App. 436, 161 S.E. 2d 755 (1968). The initial instructions on insanity and self-defense were correct, and the defendant does not contend otherwise. He does contend, however, that since the erroneous instructions came near the end of the supplementary instructions, the error was prejudicial and entitled him to a new trial. Since the jury found the defendant guilty of second degree murder, it is clear the defendant failed to satisfy the jury that he was insane at the time he shot Fowler or that he acted in self-defense. Had the jury found the defendant guilty of manslaughter, as in State v. Street, 241 N.C. 689, 86 S.E. 2d 277 (1955), the prejudicial effect of the erroneous instruction would be apparent.
Defendant’s other assignments of error are formal in nature and require no discussion. We conclude that the defendant had a fair trial free from prejudicial error.
*38No error.
Judges Morris and Baley concur.